Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.  
Please change the following:
In claim 24, at the end of the last line, change “apparatus..” to –apparatus. –
(i.e. in claim 24, at the end of the last line, delete one period because claim 24 is ended with two periods, instead of one single period.)


Examiner’s Comments
Drawing Objection: 
The Objection to the drawing, in the 10/18/2021 Office Action, has not been resolved.  The Applicant’s remark, filed on 1/18/2022, stated that Replacement sheet for Figure 1 with legend of “Prior Art” has been submitted.  However, the record does not have such amendment of the drawing.  The Applicant is requested to re-submit the Replacement sheet for Figure 1 with legend of “Prior Art”.

35 U.S.C 112(a) Rejection:
The Examiner concurred with the Applicant’s remarks; thus, the 35 U.S.C 112(a) Rejection is hereby withdrawn.

35 U.S.C 102 Rejection:
The currently amended claims have overcome the 35 U.S.C 102 Rejection in the 10/18/2021 Office Action.

Allowable Subject Matter

	Claims 13, 17, 18, 19, 23, 24, 25, 29, 30, 32, 34 are allowed.  	
 
	
Reason for Allowability

The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features: 
	
    PNG
    media_image1.png
    209
    879
    media_image1.png
    Greyscale


The Examiner concurs with the Applicant’s following remark (pages 10-11) regarding the Weeber ref:

    PNG
    media_image2.png
    247
    938
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    622
    940
    media_image3.png
    Greyscale


Thus, comparing to the prior-art of the record, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834